DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
2.	The labeling of step numbers is to be considered as having no effect on the scope of the claims.

Claim Objections
3.	Claims 5-11 and 15-19 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claims have been further treated on the merits, and it will be assumed for antecedence reasons all claims depend directly from the respective independent claim listed in the preamble.

Double Patenting
4a.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-4 and 12-14 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-4 and 12-14 of prior U.S. Patent No. 10,762,788.  This is a statutory double patenting rejection.

4b.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 5-11 and 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-11 and 15-19 of U.S. Patent No. 10,762,788.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application, as best understood, are already encompassed by those of the patent.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 5, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Spahl (US 2013/0151412).
Regarding claim 1, Spahl discloses a method for requesting and granting priority between a host vehicle and other vehicles (lane right of way dialogue between communicating vehicles; Spahl at title, abstract, 0006, 0007), comprising:
Monitoring a host vehicle's environment via host vehicle sensors for objects and drivable surfaces in proximity of the host vehicle while the host vehicle is traveling along a host vehicle path (environmental sensors determine lane and surrounding vehicle presence; Spahl at 0037, 0044).
Periodically transmitting host vehicle status messages including a host vehicle identity and a host vehicle position (repeatedly transmitting host vehicle ID and location; Spahl at 0046, 0107).
Receiving status messages from other vehicles (receiving vehicle ID and location from any number of suitably configured vehicles; Spahl at 0046).
Requesting priority from other vehicles (via communication module; Spahl at 0046).
Responding to other vehicles’ priority requests (via communication module; Spahl at 0046), wherein requesting priority from other vehicles includes
Evaluating data from the host vehicle sensors to detect an impeding vehicle which interferes with the host vehicle’s path (impeding vehicle position, lane, and distance calculated from sensor data; Spahl at 0037, 0053-0056).
Identifying the impeding vehicle by combining data contained in received vehicles status messages with data from the host vehicle sensors (identifying impending vehicle from received ID code and sensor data; Spahl at 0057-0059).
Transmitting a host vehicle priority request including a host remuneration offer to the impeding vehicle (fee proposal for right of way priority; Spahl at 0057-0059) and
Receiving an impeding vehicle response which grants or denies the host vehicle priority request (request is either accepted or rejected; Spahl at 0059-0060).
And wherein responding to other vehicles’ priority requests includes
Monitoring data from the host vehicle sensors for possible changes to the host vehicle path (receiving host vehicle ID and trajectory data; Spahl at 0058).
Receiving a priority request including a request remuneration offer from a requesting vehicle (receiving priority ROW request; Spahl at 0046, 0064)
Granting or rejecting the received priority request (request is either accepted or rejected; Spahl at 0059-0060).
Transmitting a priority request response to the requesting vehicle (via communication module 480; Spahl at 0046).
Modifying the host vehicle path to be less impeding to the requesting vehicle if the received priority request was granted (driver or assist system to maneuver the vehicle to grant ROW; Spahl at 0039, 0070, 0075, 0077).

Regarding claim 5, Spahl discloses wherein granting or rejecting the received priority request includes presenting the priority request including the request remuneration offer through 

Regarding claim 8, Spahl discloses wherein modifying the host vehicle path to be less impeding to the requesting vehicle includes controlling a lateral and longitudinal motion of the host vehicle through a vehicle control interface (control the steering, acceleration, or deceleration of vehicle to concede ROW; Spahl at 0075).

Regarding claim 10, Spahl discloses wherein requesting priority from other vehicles further includes: determining an estimated time of arrival at a destination, determining an arrival time delay caused by the impeding vehicle, and determining the host remuneration as a function of the arrival time delay (Spahl at 0071).

Prior Art
6.	None of the prior art cited could anticipate, or be combined to render obvious the invention of claims 2-4, 6, 7, 9, and 11-19.  Upon resolution of the above issues, independent claim 13 will be allowed and claims 2-4, 6, 7, 9, 11, 12, and 14-19 would be objected to as containing allowable subject matter. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M DAGER whose telephone number is (571)270-1332.  The examiner can normally be reached on M-F 0830-1730.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN M DAGER/Primary Examiner, Art Unit 3663                                                                                                                                                                                                        17 May 2021